NO. 07-04-0456-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL D

                                      MARCH 24, 2005

                            ______________________________


                         IN THE MATTER OF THE MARRIAGE
                   OF ARTURO JOEL MARIN AND ELIZABETH FRIDAY
                  AND IN THE INTEREST OF MALISSA MARIN, A CHILD
                        _________________________________

            FROM THE COUNTY COURT AT LAW NO. 1, LUBBOCK COUNTY;

                NO. 2004-526,011; HONORABLE RUSTY B. LADD, JUDGE
                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


      Appellant Elizabeth Friday,1 acting pro se, perfected appeal from a default decree

of divorce terminating her marriage to appellee Arturo Joel Marin. That decree, rendered

August 12, 2004, named appellee as sole managing conservator and named appellant

possessory conservator of the couple’s only child. Appellant timely perfected appeal by

filing a notice of appeal September 3, 2004. See Tex. R. App. P. 26.1.




      1
          Appellant’s docketing statement reflects her current name as Elizabeth Friday Atnip.
       The trial court’s docket sheet contains a notation that the court also treated

appellant’s notice of appeal as a motion for new trial and set the motion for a hearing.

Appellant filed an amended motion for new trial November 16, 2004, and the motion was

heard November 22, 2004. On receiving a third supplemental clerk’s record on January

27, 2005, containing an order signed by the trial court judge January 25, 2005, providing

appellant’s motion for new trial “is hereby GRANTED,” we considered the effect of that

order on the pending appeal.


       After reviewing the clerk’s record we concluded the order granting a new trial signed

January 25, 2005, was ineffective because it was signed after the time for such orders

allowed by Rule of Civil Procedure 329b. In re Marriage of Marin, No. 07-04-0456-CV

(Tex.App.–Amarillo February 7, 2005). Our February 7 order directed appellant to file her

brief no later than March 7, 2005, and cautioned her the failure to do so, or seek an

extension of time in which to file her brief, would make her appeal subject to dismissal for

want of prosecution. Tex. R. App. P. 38.8(a)(1). Appellant has not filed a brief or motion

for extension as directed in our February 7 order.


       Litigants representing themselves must comply with the same procedural rules as

are applicable to represented parties. Mansfield State Bank v. Cohn, 573 S.W.2d 181,

184-85 (Tex. 1978); Clemens v. Allen, 47 S.W.3d 26, 28 (Tex.App.–Amarillo 2000, no pet.).

Because of her failure to file a brief or make any other response to this court’s order,

appellant’s appeal is hereby dismissed. Tex. R. App. P. 38.8(a)(1), 42.3(b),(c).


                                                  Per Curiam


                                            -2-